NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FAREED SEPEHRY-FARD,                            No. 18-16763

                Plaintiff-Appellant,            D.C. No. 5:18-cv-03885-BLF

 v.
                                                MEMORANDUM*
U.S. BANK, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                           Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Fareed Sepehry-Fard appeals pro se from the district court’s judgment

dismissing his action alleging a claim under the Truth in Lending Act (“TILA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii)). Watison v. Carter, 668 F.3d 1108, 1112 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012). We affirm.

      The district court properly dismissed Sepehry-Fard’s action alleging a TILA

rescission claim because Sepehry-Fard failed to allege facts sufficient to state a

plausible claim that his notice of rescission was timely. See 15 U.S.C. § 1635(f)

(providing that a borrower’s right of rescission “shall expire three years after the

date of consummation of the transaction or upon the sale of the property,

whichever occurs first”); Jesinoski v. Countrywide Home Loans, Inc., 574 U.S.

259, 262 (2015) (a borrower may exercise the right of rescission by notifying the

creditor of borrower’s intention to rescind within three years after the transaction is

consummated); Miguel v. Country Funding Corp., 309 F.3d 1161, 1164 (9th Cir.

2002) (“[Section] 1635(f) is a statute of repose, depriving the courts of subject

matter jurisdiction when a § 1635 claim is brought outside the three-year limitation

period.”), abrogated on other grounds by Hoang v. Bank of Am., N.A., 910 F.3d

1096 (9th Cir. 2018); see also CTS Corp. v. Waldburger, 573 U.S. 1, 9 (2014)

(statutes of repose generally may not be tolled).

      The district court did not abuse its discretion by denying Sepehry-Fard’s

motion for reconsideration because Sepehry-Fard failed to demonstrate any basis

for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

relief under Fed. R. Civ. P. 59(e)).


                                          2                                     18-16763
      We reject as without merit Sepehry-Fard’s contentions regarding an

entitlement to discovery, an evidentiary hearing, or leave to amend.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests, including all requests set forth in the

opening and reply briefs, are denied.

      AFFIRMED.




                                          3                                       18-16763